[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO STRIKE (#120)
On June 10, 1991, the defendants filed a motion to strike counts one and two of the plaintiff's complaint on the grounds that the statutory causes of action alleged in those counts were not brought within one year of the act or omission complained of as required by the Dram Shop Act, Conn. Gen. Stat. 30-102.
The acts complained of occurred on September second and third, 1988. The present action was commenced by writ, summons and complaint filed on September 10, 1990 with a return date of September 25, 1990. Therefore, the case was not commenced within the one year requirement and the defendants' motion to strike is granted.
PICKETT, J. CT Page 7144